 RYAN HEATING CO619Ryan Heating Company, Inc. and Locals Union No.2, International Union of Operating Engineers,AFL-CIO. Case 14-CA-19497January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 11, 1989, Administrative Law JudgeGeorge F McInerny issued the attached decisionThe General Counsel and the Union filed excep-tions and supporting briefs, and the Respondentfiled an answering brief, cross-exceptions, and abrief in support of its cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and OrderThe complaint alleged that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusingto execute a written contract embodying an agree-ment about terms and conditions of employment ithad reached with the Union The judge dismissedthe complaint We reverseSince 1966 the Respondent and the Union havebeen parties to a senes of 8(1) "prehire" agree-ments, the most recent of which was effective fromApril 1, 1985, to March 31, 1988,2 covering theRespondent's employees engaged in the installation,maintenance, overhaul, repair, renovation, or re-building of air conditioning, refrigeration, and heat-ing units or systems The Respondent, negotiatingthrough an informal employers' association, bar-gained with the Union over a contract to succeedthe one expiring on March 31, 1988 3 It was under-stood that the employers involved would not bebound by any agreement reached by the associatedemployers and the Union No agreement wasreached by the expiration date of the then-currentcontract'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 The judge at one point in his decision erroneously states that themost recent collective-bargaining agreement between the Respondent andthe Union was entered into on April 31, 1988 We correct this inadvert-ent error3 All dates are in 1988 unless otherwise indicatedBargaining ;continued, but the Respondent noti-fied the Union on May 2 that it was going to im-plement the employer association's last offer, whichincluded reductions in wages and benefits The Re-spondent's bargaining unit employees then went onstrike and set up a picket line at the Respondent'spremises The judge found, and we agree, that onMay 7 the Respondent, bargaining directly withthe Union rather than through the employer's asso-ciation, orally agreed on a new contract, which theRespondent's president stated he would sign onMay 10 On May 9, however, the Respondent noti-fied the Union that it would not sign the agree-ment, and no agreement was in fact signed Thestrike ended on May 16The judge found that "[u]nder orthodox princi-ples of labor relations law, Respondent would beobligated to execute a written contract comprisingthe agreement reached through collective bargain-ing and failure so to do is a violation of Sec-tion 8(a)(5) of the Act" The judge concluded,however, that the Respondent committed no viola-tion by refusing to sign the 8(1) contract to whichit had agreed because its agreement had been co-erced by the Union's strike and picketing Thejudge reached this conclusion on the basis of lan-guage in the Board's decision in John Deklewa &Sons, 282 NLRB 1375 (1987), indicating that afteran 8(1) agreement has expired, the employer is tobe free from coercive 'union efforts, includingstrikes and picketing, to compel the adoption of asuccessor agreement 4In our recent decision in Laborers Local 1184(NVE Constructors), 296 NLRB 1325 (1989), how-ever, we recognized that these statements inDeklewa were inaccurate and held that a correctstatement of the law is that an employer must befree from unlawful coercion (as manifested, for ex-ample, by unlimited picketing) to ensure that an8(1) agreement is voluntary within the meaning ofthat section The Board therefore concluded that,at least regarding an employer that has employees,recognitional and organizational picketing by a mi-nority union in the construction industry is notbarred by Section 8(b)(7)(C) of the Act, and thus isnot unlawfully coercive, if the picketing meets thetime limitations set forth in Section 8(b)(7)(C)NVE Constructors, above4 In Deklewa, the Board reinterpreted certain aspects of 8(f) law andheld, among other things, that 8(1) agreements are enforceable and cannotbe repudiated dunng their term and that, after expiration of an 8(1) agreement, the union enjoys no presumption of majonty status and either partymay repudiate the 8(f) bargaining relationship The decision in Deklewaalso made the statements on which the judge relied indicating that an em-ployer could not be compelled by stnkes and picketing to adopt a succes-sor 8(f) agreement297 NLRB No 91 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 8(b)(7)(C) prohibits recogmtional or orgamzational picketing by a noncertified unionwhere the picketing has been conducted without anelection petition being filed "within a reasonableperiod of time not to exceed 30 days ' As theBoard noted in NVE Constructors, above, slip op at6, the "reasonable period of time' requirement inSection 8(b)(7)(C) for picketing without a petitionbeing filed generally has been interpreted as being30 days, except when picketing has been accompa-nied by violence or other picket line misconduct,or when the picketing union is barred by the Actfrom being certified as the representative of theunit employeesIn the present case, the Union had conductedpicketing of the Respondent's premises for 6 dayswhen the Respondent and the Union reachedagreement on a new contract There is no contention or evidence showing that there was any vio-lence or picket line misconduct or that the Union isbarred by the Act from being certified as the unitemployees' representativeUnder these circumstances, there is no basis forconcluding that the Respondent's assenting to anew 8(f) agreement with the Union was the prod-uct of unlawful coercion Accordingly, we findthat the "orthodox principles" of labor law towhich the judge referred are applicable here and,thus, by refusing to sign the contract to which ithad orally agreed, the Respondent violated Section8(a)(5) and (1) of the Act See H J Heinz Co vNLRB, 311 US 514 (1941), Waste Systems Corp,290 NLRB 1214 (1988)REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act by refusing sinceMay 9, 1988, to execute an agreed-on contract withthe Union, we shall order the Respondent to ceaseand desist and, on request, to execute a written col-lective bargaining agreement embodying the par-ties' May 7, 1988 agreement and to give retroactiveeffect to the agreement from the effective date ofthe contract We shall further order the Respond-ent to make employees whole for any losses theymay have suffered as a result of the failure to exe-cute the agreement, with such amounts to be cornputed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), enfd 444 F 2d 502(6th Cm 1971), plus interest, to be computed in themanner prescribed in New Horizons for the Retard-ed, 283 NLRB 1173 (1987)ORDERThe National Labor Relations Board orders thatthe Respondent, Ryan Heating Company, Inc , StLouis, Missoun, its officers, agents, successors, andassigns, shall1 Cease and desist from(a)Refusing to execute a wntten 8(f) collective-bargaining agreement embodying as May 7, 1988agreement with Locals Union No 2, InternationalUnion of Operating Engineers, AFL-CIO(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, promptly execute and give retroactive effect to a written collective-bargainingagreement embodying its May 7, 1988 agreementwith the Union as the exclusive representative ofits employees covered by the collective-bargainingagreement, which constitutes an appropriate unit(b)Make unit employees whole for any lossesthey may have suffered as a result of the failure toexecute the May 7, 1988 agreement in the mannerset forth in the remedy section of this decision(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its facility in St Louis, Missouri,copies of the attached notice marked "Appendix "5Copies of the notice, on forms provided by the Re-gional Director for Region 14, after being signedby the Respondent's authonzed representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places mcludmg all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other matenal(e)Notify the Regional Director in wntmgwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply5 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board RYAN HEATING CO621APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to execute a wntten 8(f)collective-bargaining agreement embodying ourMay 7, 1988 agreement with Locals Union No 2,International Union of Operating Engineers, AFL-CIO as the exclusive representative of the employ-ees in the bargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, promptly execute and giveretroactive effect to a written collective-bargainingagreement embodying our May 7, 1988 agreementwith the Union as the exclusive representative ofthe employees in the bargaining unit, which iscomposed of the employees covered by the agree-mentWE WILL make employees in the bargaining unitwhole for any losses they may have suffered as aresult of our failure to execute the agreement, withinterestRYAN HEATING COMPANY, INCMary J Tobey, Esq , for the General CounselIra M Potter, Esq (Phelan & Potter), of St Louis, Mis-souri, for the RespondentBarry J Levine, Esq , of St Louis, Missouri, for theCharging PartyDECISIONGEORGE F MCINERNY, Administrative Law JudgeBased upon a charge filed on May 16, 1988,1 by LocalUnion No 2, International Union of Operating Engi-neers, AFL-CIO (the Union), the Regional Director ofRegion 14 of the National Labor Relations Board (theRegional Director and the Board), issued a complaint onJune 16, alleging that Ryan Heating Company, Inc (theCompany or Respondent), had violated and was continu-ing to violate Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, 29 U S C • 151 etseq (the Act) The Respondent filed a timely answer de-nying the commission of any unfair labor practicesPursuant to a notice of hearing contained in the saidcomplaint a hearing was held before me at St Louis,Missouri on August 11, 1988, at which all parties were' An dates herein are in 1988 unless otherwise specifiedrepresented by counsel, and had the opportunity topresent testimony and documentary evidence, to examineand cross-examine witnesses, to make motions and toargue orallyAfter the hearing, briefs were filed by the Respondentand the General Counsel These bnefs have been careful-ly consideredBased on the entire record, and upon my observationof the witnesses, and their demeanor, I make the follow-ingFINDINGS OF FACTI JURISDICTIONRyan Heating Company, Inc is a Missouri corporationengaged from its principal office and place of business inSt Louis, in the installation, maintenance and repair ofheating and air-conditioning units, primarily in privateresidences During the 12 months ending May 31, 1988,the Company purchased and received at its St Louis fa-cility, goods and materials valued at over $50,000 fromother businesses in the State of Missouri, which business-es, in turn, had received such goods and materials direct-ly from points outside the State of Missouri The com-plaint alleges, the answer admits, and I find that theCompany is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA IntroductionThe parties stipulated that the Company and theUnion entered into a collective-bargaining agreement in1966 covering employees engaged in the installation,maintenance, overhaul, repair, renovation and rebuildingof air-conditioning refrigeration and heating units or sys-tems Since 1966, the parties have entered into successivecontracts, the most recent of which was effective by itsterms from April 1, 1985, to March 31, 1988It was further stipulated that the most recent collec-tive-bargaining agreement between the Company and theUnion was entered into on April 31, 1988There was no disagreement about the fact that, inMarch, several employers in the air-conditioning andheating industry joined together under the leadership ofWayne Stumpf, president of K-C Heating, Cooling andSheet Metal, Inc to negotiate a new contract with theUnion It was understood that those employers involvedwould not be bound by any agreement reached by theassociated employers and the Union Ryan Heating Com-pany was listed as associated with this group Negotia-tions did take place in February, March, and April, butas of the end of the latter month no agreement had beenreached 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB Negotiations Between the CompanyRudolph L (Rudy) Smith, organizer and assistant bumness manager of the Union testified that about April 19the association presented what was described as a lastoffer, and informed the Union that the individual employers were going to implement that offer on May 2Smith stated that on receipt of this information, he contacted each individual contractor and asked whether thatcontractor was going to implement the association s lastoffer (which included cuts in wages and benefits) or wasgoing to continue to pay the old contract wages and benefits Smith told the contractors that if they were goingto implement the new proposals the Union would takestrike action against them if not then they would not bestruckJames P (Jim) Ryan president of Respondent toldSmith that he was not going to implement the associalion s new proposals and Smith told him that the Unionwould not take strike action against him at that timeHowever, on May 2, after Respondent s employees hadbeen at work for 2 hours Ryan informed them that hewas going to implement the cuts The Union then called10 employees out on strike and set up a picket line at theCompany s premisesIn the period between April 19 and May 2 the Unionhad held a meeting at which the Association s proposalswere rejected, and the Union formulated a list of nineproposals of its own which were sent out to the severalemployers involved 2On May 6 Smith and Jim Ryan had a conversation inwhich they discussed the possibility of putting Ryan semployees back to work at the old rates Smith statedthat he pointed out that Ryan had been offered that alternative that he had agreed but then had changed hismind 3 In any event on Saturday May 7 in the afternoon, Ryan called Smith and they discussed the Union slist of nine proposals After some discussion accordingto Smith Ryan said that he would sign the agreement onTuesday May 10 Smith asked why it would be signedon Tuesday and Ryan said that there was going to be ameeting of the association on that day and he wanted toexplain to the other members why he was signingThe following Monday, May 9, Smith, accompaniedby Vergil L Belfi the Union s business manager wentto Respondent s premises and met there with Jim RyanThere was some discussion about retroactivity as Ryanstudied the Union s proposals and Belfi said that theycould work that out Ryan finished looking over the proposals and stated again that he would sign the documenton Tuesday morning The union representatives then saidthey would remove the pickets from Respondent s premises on Tuesday morning Ryan added that his employeeswould not be called back to work on Thursday morningas he had to line up work for them to do Belfi and Ryanshook hands and the two union officials left the office2 Jim Ryan testified that he received a copy during the week of May 23 Ryan s version of this conversation was that he asked about puttingthe men back As the old rates and that Smith said he did not know theanswer and would get back to Ryan on It Smith denied this last statementLater that day Ryan called Belfi on the telephone andinformed him that he couldn t sign the agreementBelfi demanded to know why but Ryan would not givea reasonRyan s version of these events is quite different Aspreviously noted Ryan talked to Smith on May 6 aboutreturning to the old wage rates The telephone conversation on the afternoon of May 7 was in Ryan s view afollowup on that According to Ryan Smith informedhim that the Union could not return the employees towork once they went out until the contract was signedSmith then asked Ryan to sign the contract Ryan replied that he would let him know Tuesday morning 4The conversation ended with Smith saying Okay we 11hear from you TuesdayOn May 9 Ryan stated that Smith and Belfi came into his office and presented him with two copies of theUnion s proposals Ryan denied reading or studying theproposals but did discuss certain parts of the document,such as a 1 year term and vacation days He denied thathe had even agreed to sign or accept the Union s proposalsAfter the Tuesday meeting, Ryan testified that hecalled Smith and informed him that he was not going tosign the contractRyan did not sign the Union s proposals the strikeended on May 16 and at least one of Ryan s employeeshis nephew Richard Robbm resigned from the Unionand returned to work on May 16In evaluating this conflicting testimony I find that theunion officials Smith and Belfi were the more credible Ibase this first on their demeanor Both Smith and Belfiimpressed me as candid, open and consistent in their testimony Ryan, on the other hand was more guarded aswell as seeming confused about details For examplewhy would Smith and Belfi have come to Ryan s officeon the morning of May 9 if as Ryan stated Smith hadconcluded their conversation on May 7 by saying that hewould hear from Ryan on Tuesday May 10 after thecontractors meeting Ryan s explanation that he andSmith might have been talking about two different thingsin their Saturday afternoon conversationBeyond the issues of demeanor and consistency, I findthe testimony of Ryan s nephew and employee RichardRobben to be credible and completely corroborative ofSmith and Belfi Robben stated unequivocally that Ryantold him on Saturday the 7th that he had agreed to signand further that Robben could tell that to the other employees 5Accordingly I find that Ryan had agreed to sign thedocument containing the Union s proposals for a new 3year contract and then reneged, and refused to signUnder orthodox principles of labor relations law Respondent would be obligated to execute a written contract comprising the agreement reached through collective bargaining (Sec 8(d) of the Act) and failure so todo is a violation of Section 8(a)(5) of the Act H J4 Ryan seemed confused about this conversation indicating in his testimony that when he spoke to Smith about signing he meant signing together with the other contractorsa Robben was the Union s shop steward at that time RYAN HEATING CO623Heinz Co, 311 US 514 (1941) However, the parties allagree that the contracts which the Union and Respond-ent had negotiated and observed from 1966 to 1988 werecontracts entered into under the provisions of Section8(1) of the Act, applicable to the building and construc-tion industry There is nothing in this record to indicatethat the Union ever established its majority status underthe provision of Section 9 of the ActC The 8(f) IssueIn support of their respective positions the GeneralCounsel and the Respondent have both cited the recentcase of John Deklewa & Sons, 282 NLRB 1375 (1987) Inher brief the General Counsel argues that since Deklewaheld that an employer violates Section 8(a)(5) of the Actwhere it repudiates a collective-bargaining agreement en-tered into under the provisions of Section 8(1), that therole in Deklewa does not apply hereAs noted above, there is no question but that JimRyan agreed to sign the memorandum containing theUnion's proposals•then he reneged, and refused to signHowever, there is another factor here which was consid-ered by the Board in Deklewa That is, the fact of theUnion's strike and the influence of that strike on Ryan'sactions Smith testified credibly that Ryan had agreedbefore the strike began on May 2 that he would continueto honor the old contract terms, without implementingthe give-back proposals formulated by the associationRyan reneged on that agreement, but then, as I inferand find, he became concerned about the effect the strikewas having on his business This concern led him to con-tact Smith on Friday, May 6, to ask if he could, at thatpoint, go back to the old conditions Ryan asked Smith ifthe latter would call off the pickets and allow the men toreturn to work On Smith's refusal, whether that refusaloccurred on Friday or on Saturday, Ryan then agreed tosign the union proposalsWhile the General Counsel is correct that Deklewadoes not permit repudiation of an 8(f) agreement, theBoard also states that after the contract has expiredthe signatory union will enjoy no majority presump-tion and either party may repudiate the 8(1) rela-tionship The signatory employer will be free, at alltimes, from any coercive union efforts, includingstrikes and picketing, to compel the negotiationand/or adoption of a successor agreement [282NLRB at 1386 1Further defining this aspect of its decision, the BoardcontinuedBeyond the operative term of the contract, the sig-natory union acquires no other rights and privilegesof a 9(a) exclusive representative Unlike a full 9(a)representative, the 8(f) union enjoys no presumptionof majority status on the contract's expiration andcannot picket or strike to compel renewal of an ex-pired agreement or require bargaining for a succes-sor agreement At no time does it enjoy a presump-tion of majority status, rebuttable or otherwise, andits status as the employees' representative is subjectto challenge at any time [282 NLRB at 1387]In this case there is no question that the Respondent'sresponse, first to the threat of a strike, and picketing, wasto attempt to forestall the effects of such economicaction, and to the onset of the strike, was to agree tosign the Union's proposals It is clear, and I find, that theimpact of the strike action caused Ryan to agree, andthat he would not have signed absent that coercive con-duct by the Union As I understand the meaning ofDeklewa, framed by those passages quoted above, anagreement compelled by a strike or picketing is unlawful,and the failure of Respondent, as here, to sign an agree-ment coerced by a strike and picketing is not a violationof Section 8(a)(5) and (1)CONCLUSIONS OF LAW1 The Respondent, Ryan Heating Company, is an em-ployer within the meaning of Section 2(2), (6), and (7) ofthe Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Respondent has not violated Section 8(a)(5) and(1) of the National Labor Relations ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 6ORDERThe complaint is dismissed in its entirety6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall- be deemed waived for all pur-poses